IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41843

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 704
                                                )
       Plaintiff-Respondent,                    )     Filed: August 28, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JOSHUA MICHAEL TRENT,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Joshua Michael Trent pled guilty to felony driving under the influence. I.C. §§ 18-8004,
18-8005(6). The district court sentenced Trent to a unified term of eight years, with a minimum
period of confinment of two and one-half years. Trent filed an I.C.R 35 motion, which the
district court denied. Trent appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the

                                               1
record, we conclude no abuse of discretion has been shown. Therefore, the district court’s order
denying Trent’s Rule 35 motion is affirmed.




                                               2